DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25th, 2022 has been entered.
Status of Claims
This communication is a first action, non-final rejection on the merits. Claims 1, 6, and 7, as amended, are currently pending and have been considered below. Claims 2-5, as previously presented, are currently pending and have been considered below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al. (US 2014/0172224; hereinafter Matthews).
Regarding Claim 1:
Matthews discloses an unmanned vehicle management device comprising: 
an upper limit speed storage unit that stores an upper limit of a traveling speed of an unmanned vehicle on a downhill, traveling unmanned, set based on an inclination angle of the downhill (Matthews, Para. [0025], Matthews discloses an inclination database which stores maximum speeds for given inclination angles); 
an input speed acquisition unit that acquires an input value input by an input device (Matthews, Para. [0028], Matthews discloses a user interface to input the speed data for the vehicle); and 
an output control unit that causes an output device to output upper limit speed data indicating a relationship between the inclination angle and the upper limit, and input speed data generated based on the input value (Matthews, Para. [0029], [0044-0046], Matthews discloses a system which alters the vehicle’s speed based on the inclination data and limits the input speed from the user to remain below the maximum speed for the inclination angle); and
a position detection device capable of detecting a position of the unmanned vehicle (Matthews, Para. [0027], Matthews discloses a positioning system to determine the location of the vehicle or receive information used to determine the vehicle’s position);
wherein traveling condition data, including target traveling speed, is set for a plurality of points set at intervals on a traveling path of the unmanned vehicle (Matthews, Para. [0024], [0029-0030], Matthews discloses the wayline (i.e. plurality of points) defines the path of the vehicle, with the target speed based on the wayline path (i.e. as inclination changes)), and each of the plurality of points indicates a target position of the unmanned vehicle in a coordinate system, with each of the plurality of points being detectable by the position detection device (Matthews, Para. [0027], [0052], Fig. 1A and 1B, Matthews discloses the wayline represents the traveling path of the vehicle along a set of positions with each position of the vehicle, as it travels the path, detectable by the positioning system), and 
wherein inclination angles are specified by an altitude different between adjacent points (Matthews, Para. [0023], Matthews discloses the reference datum representing the elevation is used to determine the varying contours along the traveling path and inclination data (Para. [0025]) is based on this elevation information along the traveling path)
whereby traveling conditions of the unmanned vehicle, can be based on the traveling condition data set for each of the plurality of points on the traveling path of the unmanned vehicle (Matthews [0028-0032], Matthews discloses the speed of the vehicle (i.e. traveling condition) is based on the changing inclination angles along each position of the wayline (i.e. traveling path)), by collating detection data of the position detection device with the traveling condition data and controlling the unmanned vehicle to travel according to target speed data set for each of the plurality of points on the traveling path (Matthews, Para. [0009], [0027],  Claim 1 and 4, Fig. 3, Matthews discloses the auto-guidance processor receives (i.e. collates) information regarding the inclination angle (i.e. traveling condition data) and data from the coupled positioning system (Fig. 2) and controlling the vehicle to follow the path while adjusting the speed of the vehicle as the inclination angle and position of the vehicle changes).
Regarding Claim 2:
Matthews discloses the unmanned vehicle management device according to claim 1.
Matthews further discloses the input value includes an input value of the traveling speed of the unmanned vehicle on the downhill, input for the inclination angle (Matthews, Para. [0029-0031], Matthews discloses the input speed value where the maximum speed allowed is a function of at least the inclination angle, see Para. [0043]), and 
the output control unit causes the output device to output the input speed data indicating a relationship between the inclination angle and the input value (Matthews, Para. [0029], [0044-0046], Matthews discloses a system which alters the vehicle’s speed based on the inclination data and limits the input speed from the user to remain below the maximum speed for the inclination angle).  
Regarding Claim 3:
Matthews discloses the unmanned vehicle management device according to claim 2.
Matthews further discloses an upper limit determination unit that determines whether the input value is equal to or less than the upper limit (Matthews, Para. [0028], [0054], Matthews discloses an auto-guidance processor which determines if the input speed or current speed of the vehicle is greater than the maximum speed); and 
a target speed determination unit that determines, based on the upper limit and the input value determined as equal to or less than the upper limit by the upper limit determination unit, a target value of the traveling speed of the unmanned vehicle on the downhill (Matthews, Para. [0038], [0044-0047], Matthews discloses an auto-guidance processor which determines the speed of the vehicle based on the maximum speed allowed based on at least the inclination angle, and the input speed from the user).  
Regarding Claim 4:
Matthews discloses the unmanned vehicle management device according to claim 3.
Matthews further discloses the target speed determination unit compares the upper limit with the input value to determine the smaller value of the upper limit and the input value as the target value at the inclination angle (Matthews, Para. [0028], [0044-0045], Matthews discloses the auto-guidance processer operates the vehicle at the input speed up to the maximum speed limit allowed (i.e. compares the values to determine which is smaller), which is based on the inclination angle).  
Regarding Claim 5:
Matthews discloses the unmanned vehicle management device according to claim 3.
Matthews further discloses a rule storage unit that stores a rule specified for the input value (Matthews, Para. [0025], Matthews discloses an inclination database which stores maximum speeds for given inclination angles); and 
a rule determination unit that determines whether the input value violates the rule (Matthews, Para. [0028], Matthews discloses the auto-guidance processor determines if the input value provided by the operator exceeds the maximum speed), wherein 
the output control unit causes the output device to output warning data when it is determined that the input value violates the rule by the rule determination unit (Matthews, Para. [0028], Matthews discloses visual and audible alarms when the vehicle exceeds a maximum speed).  
Regarding Claim 6:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 7:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed April 25th, 2022 have been fully considered but they are not persuasive. 
In regards to the independent claim, the applicant argues the cited art of Matthews fails to disclose a target speed corresponding to a position of the vehicle rather than the inclination angle with Matthews having no association between position and target speed of the vehicle. However, the examiner respectfully disagrees. Matthews discloses the vehicle target speed is based on the position of the vehicle along the traveling path (Para. [0027-0029]), which has different inclination angles along the positions of the traveling path as mapped and shown in a coordinate system of the example farm in Fig. 1B. The target speed of the vehicle is changed based on at least the stored inclination data for the position of the vehicle (Para. [0031]). Therefore, the argued limitation is disclosed by the cited art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664